Title: From John Adams to Mathew Carey, 28 May 1813
From: Adams, John
To: Carey, Mathew



Sir
Quincy May 28. 1813

I have recd your favour of the 21, inclosing my Letter to Dr James Rush of April 30th.
If you or Mr Clark could want any proof of the Utility, importance or necessity of The History of the Navy which you have published and propose to enlarge and improve it would be worth while to revise our American Historians for 1775. 1776. &c. Since I received your Book I have had the Curiosity to consult Dr Gordon, Chief Justice Marshall and Mrs Mercy Warren, and have been not a little Surprised to find, that, though all of them take Some notice of naval Affairs their relations are meagre, imperfect and confused upon one of the most important and essential Operations of the revolution. Suspecting that Dr Ramsay might be better informed and more particular I looked him up, and was most of all disappointed. In page 264 of his first Volume he Says “The American Privateers were So alert that they made many Prizes” In page 206 he Says “A fleet was constructed at Skenesborough This was carried on with so much rapidity, that in a Short time there were afloat, in Lake Champlain, One Sloop, three Schooners, and Six Gondolas, carrying in the whole 58 Guns 86 Swivels and 440 Men. Six other Vessels were also nearly ready for launching at the same time. The Fleet was put under the Comand of General Arnold.” &c. This is all I can find.

John Adams